Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 01/08/2021, the following has occurred: claims 1, 12, 14, 18-19, and 22-23 have been amended and claims 24-27 have been added.  Now, claims 1 and 4-27 are pending.
Based on the amendments to the claims and the currently pending claims in Application 15/806,078, the previous Double Patenting rejections are currently withdrawn.
The previous rejections under 35 U.S.C. 112(b) are withdrawn based on the amendments made to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 27 is directed to “at least one computer-readable medium.”  The specification states that “the terms ‘computer program medium’ and ‘computer usable medium’ and ‘computer readable medium’, as well as variations thereof, are used to generally refer to transitory or non-transitory media…” (see paragraph 00200).  Transitory media does not fall within at least one of the categories of patent eligible subject matter.  Therefore, the claim is directed non-statutory subject matter.
Claims 1 and 4-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites automatically comparing the real time data and the bulk data, automatically identifying a data discrepancy based on the automatic comparisons, automatically identifying a technical issue associated with the single continuous analyte sensor device based on the identified data discrepancy. These steps recite analyzing data and making an observation regarding the identification of a technical issue which would constitute concepts performed in the human mind, such as observation, evaluation and judgement. This falls under the mental process abstract idea grouping. The mere recitation of a generic computer components in the claim does not preclude that claim from reciting an abstract idea. 
The judicial exception is not integrated into a practical application because claim 1 recites the additional elements, a single continuous analyte sensor device, a real time server, a bulk data server, a tech support server, generating analyte data based on the one or more biological parameters over a time period and selectively transmitting real time medical data and bulk data. Servers are generically recited computer elements used to apply the recited limitations. The generically recited computer elements amount to simply implementing the abstract idea on a computer. Furthermore the continuous analyte sensor device and the following steps including generating data based on biological parameters and selectively transmitting the data is also recited at a high level of generality, (i.e. as a general means of gathering biological parameter data for use) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere 
Dependent claims 4, 5, 6, and 7 recite modifying one or more recording databases in response to the identified technical issue, the recording databases comprise a regulatory incident records database, transmitting alerts or reports to an engineering and design computing system, and where the alerts or reports comprise trends in emerging technical issues, respectively. These processes fall within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the technical issue. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Claim 4 recites the additional element of one or more databases and claim 5 recites the additional element of a records database. Since databases are generically recited computer elements, these steps are also merely applying the abstract idea to generically recited computer elements and as such do not integrate the abstract idea into a practical application. The generic components are merely invoked as a tool to perform the abstract idea and does not add significantly more to the abstract idea. The claims are ineligible.
Dependent claims 8, 9, 10, and 11 recite searching for a resolution of the identified technical issue, resolving the identified technical issue, and notifying the patient user, querying a tech knowledge database, the tech knowledge database comprises a mapping of technical issues, known resolutions and scores associated with the known resolutions and routinely purging the tech knowledge database of low score resolutions respectively. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the technical issue. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Claim 10 and 11 recites the additional element of a knowledge database. Since databases are generically recited computer elements, these steps are also merely applying the abstract idea to generically recited computer elements and as such do not integrate the 
Dependent claims 12, 13, 14, and 16 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the technical issue. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. Claim 14 recites the additional element of a support server and a personnel computing system. Since servers and computing systems are generically recited computer elements, these steps are also merely applying the abstract idea to generically recited computer elements and as such do not integrate the abstract idea into a practical application. The generic components are merely invoked as a tool to perform the abstract idea and does not add significantly more to the abstract idea. The claims are ineligible.
Dependent claim 15 recites that the technical issue comprises a sensor failure and ordering a replacement sensor and providing tracking information to the patient user in response to the identified technical issue. This process falls within the scope of the abstract idea noted in the independent claims because it furthers the limitations of the independent claim, specifically the technical issue and the sensing of one or more biological parameters. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. Similarly, these steps are also merely applying the abstract idea to a computer so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claim 17 recites based on identifying the technical issue, automatically transmitting a message to a receiver of the patient user to alert the patient user to recalibrate the single glucose sensor system. This process falls within the scope of the abstract idea noted in the independent claims 
Dependent claims 18, 19, 22, and 23 do not recite any additional abstract ideas and also do not recite any additional non-abstract claim elements. The claims merely impose further limitations on the elements of the independent claims, specifically the real time medical data and the bulk data. The limitation still refers to the abstract concept at the core of the claimed invention and thus does not confer subject matter eligibility to the invention. These steps also do not recite any further additional elements and as such the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Dependent claims 20 and 21 recite automatically transmitting a notification to the receiver to wake up the analyte sensor application and wherein the notification is a silent push notification or a status query message. This process falls within the scope of the abstract idea noted in a parent claims because it furthers the limitations of the parent claim, specifically the identification that the technical issue corresponds to a shutdown of an analyte sensor application executing on the receiver. Accordingly, these claim elements do not confer subject matter eligibility to the claims since they still recite abstract ideas. These steps do not recite further additional elements so the prong 2 and step 2B analysis would remain substantially similar to the independent claims.
Claism 26-27 recite substantially similar method and computer-readable medium limtiations to system claim 1.  Therefore these claims also recite an abstract idea that is not integrated into a practical application and without recited additional elements that amount to significantly more than the abstract idea for similar reasons as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489.
As per claim 1, Krieftewirth teaches a system, comprising: a single continuous analyte sensor device (see abstract) configured to: sense one or more biological parameters of a patient user (see abstract; glucose values measured on a human bod)y; generate analyte data based on the one or more biological parameters over a time period (see paragraph 0008; measurement data taken over a measurement period); selectively transmit real time data, wherein the real time data includes at least a first portion of the analyte data associated with a first portion of the time period (see paragraph 0060; first set of values stored in buffer memory corresponding to a time window of the overall time period; this is also visualized in Figure 2 showing the buffer memory 30 storing a subset of values corresponding to all values stored in memory 40 over the entire duration); selectively transmit bulk data, wherein the bulk data includes all of the analyte data generated over the time period (see paragraph 0061 and Figure 2; all values stored for entire time period in memory 40); an evaluation apparatus configured to 
Krieftewirth further teaches that the measured values can be transmitted to other components for data processing including PCs.  However, Krieftewirth does not explicitly identify any of the destinations for data processing as a “server.”
Muradia teaches simultaneously transmitting analyte sensor data to a central storage for processing (see paragraphs 0033 and 0035; discloses storing patient data, which can include blood glucose data, temporarily in a buffer and, optionally, transmitting both the buffer data and the continuous data to the central server).  Muradia further shows a plurality of server computers in data communication with one another for managing the distributed processing of the patient data (see Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the distributed network architecture of Muradia to facilitate remote processing of the analyte sensor data of Krieftewirth with the motivation of facilitating the data processing of Krieftewirth in a remote/home environment as is common in management of analyte monitoring (see paragraphs 0006-0007 of Muradia).
As per claim 18, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth further teaches the identified data discrepancy indicates a data gap between the real time and the bulk data (see paragraph 0019).
As per claim 22, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth further teaches the bulk data further includes at least one of software version information and diagnostic information and the real time data further includes at least one of one or more estimated glucose values, glucose concentration rate of change information, and continuous glucose monitoring alert information (see paragraph 0026).  
As per claim 23, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth further teaches the bulk data is stored in the single continuous analyte sensor for a duration of the time period (see paragraph 0061).
As per claim 24, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth further teaches the analyte data is derived interstitially (see paragraph 0040).
As per claim 25, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth further teaches the real time data further includes a second portion of the analyte data associated with a second portion of the time period (see paragraph 0061).
Claims 26-27 recite substantially similar method and computer readable medium limitations to system claim 1 and, as such, are rejected for similar reasons as set forth above.

Claims 4-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489 and further in view of Lane, US Patent Application Publication No. 2009/0275805.
As per claim 4, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth does not explicitly teach one or more recording databases, wherein the tech support server is configured to modify the one or more recording databases in response to the identification of the technical issue. Lane teaches a system of monitoring and tracking technical issues regarding analyte (Lane: Paragraph 143, Medical equipment having some or all of the on demand and in service help features described herein can record instances of requests for help as well as equipment generated interventions. "In-service error monitoring" records can be created by time and location ( e.g. by room or patient no.) and/or by operator identification. Alternatively, where an operator is not explicitly known to the equipment, overall hospital data collection records can typically be later cross referenced or compiled to associate medical equipment; Examiner notes that generating a new record of an error instance which is stored in the hospital data collection record would be modifying the database.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the recording database of Lane to the combined system of Krieftewirth and Muradia with the motivation of facilitating improved equipment operation by tracking technical issues related to the equipment (see paragraph 0146 of Lane).
As per claim 5, Krieftewirth, Muradia, and Lane teaches the system of claim 4 as described above. As noted above, Krieftewirth does not explicitly teach the one or more recording database.  Lane further teaches the recording databases comprise a regulatory incident records database. (Lane: Paragraph 143, Medical equipment having some or all of the on demand and in service help features described herein can record instances of requests for help as well as equipment generated interventions. "In-service error monitoring" records can be created by time and location ( e.g. by room or patient no.) and/or by operator identification.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add the recording database of Lane to the combined system of Krieftewirth and Muradia for the reasons given above with respect to claim 4.
As per claim 6, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth does not explicitly teach an engineering and design computing system configured to receive (Lane: Paragraph 146, Equipment records of help requests and/or equipment offers of assistance, such as records created following equipment detected operator errors, can be stored in the equipment or automatically transmitted out, such as by wireless interface. For example, in some embodiments, following entry of a supervisor password, a supervisor can access records in the equipment at the medical equipment, using equipment generated on screen menus. Or in other embodiments having sufficient record or database access control, the medical equipment can transmit such records by a wireless connectivity, such as by WiFi to a computer on a network, such as to a computer on a hospital networked system.).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this alerting feature to the combined system of Krieftewirth and Muradia with the motivation of facilitating improved equipment operation by tracking technical issues related to the equipment (see paragraph 0146 of Lane).
As per claim 7, Krieftewirth, Muradia, and Lane teaches the system of claim 6 as described above. As noted above, Krieftewirth does not explicitly teach the reports/alerts.  Lane further teaches the reports or alerts comprise trends in emerging technical issues.  (Lane: Paragraph 147, Similarly graphical trends can be plotted from the raw error data. Such tabulated data and/or graphical trending can be stored and presented on either the medical equipment and/or on a separate computer. A medical instrument can be configured to automatically send error information, such as by WiFi ( e.g. an 802.11 network) to one or more computers on a network.).
As per claim 8, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth further teaches notifying the patient of processing results (see paragraphs 0039 and 0076).  Krieftewirth does not explicitly teach the tech support server is further configured to search for a resolution of the identified technical issue, resolve the identified technical issue.  Lane further teaches the tech support server is further configured to search for a resolution of the identified technical issue, resolve the identified technical issue (Lane: Paragraph 96, Or, the medical equipment can select a most likely cause and display without prior prompting or operator response, for example, a picture or image suggesting remedial action, such as a picture showing a proper probe placement or a picture of a section of the front panel of the equipment suggesting which buttons the operator should push, as in to enter a more suitable mode for a present sensor configuration; Paragraph 96, Following the positive intervention by the medical instrument, the operator can take corrective actions, preferably, but not necessarily, as recommended by the medical equipment. If the operator's corrective action is successful, the medical instrument can detect a successful intervention and corrective action by the operator by noting correct incoming data and return to a monitoring state. ). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this resolution feature to the combined system of Krieftewirth and Muradia with the motivation of facilitating improved equipment operation by tracking technical issues related to the equipment (see paragraph 0146 of Lane).
As per claim 9, Krieftewirth, Muradia, and Lane teaches the system of claim 8 as described above. As noted above, Krieftewirth does not explicitly teach the resolution feature.  Lane further teaches a tech knowledge database, wherein searching for a resolution of the identified issue comprises querying the tech knowledge database.  (Lane: Paragraph 132, "Rules" for determining proper values or expected time-physiological curves or recommended or required actions can be stored locally on the hardware of the medical instrument.; Paragraph 96, If the data does not appear to be correct, the medical equipment can make a positive intervention to attempt to correct a probable operator error. The intervention can be, for example, in the form of a prompt for one or more types of assistance based on one or more problems attributed by the medical equipment as the determined of probably cause of the problem or problems; Paragraph 96, Following the positive intervention by the medical instrument, the operator can take corrective actions, preferably by not necessarily as recommended by the medical equipment.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this resolution feature to the combined system of Krieftewirth and Muradia for the reasons given above with respect to claim 8.
As per claim 12, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth further teaches a transceiver configured to selectively receive the real time data and bulk data, and transmit the data to the external PC (see paragraphs 0080 and 0084).  As noted above, Krieftwerth does not identify any of the destinations for data processing as a “server” nor does Krieftwert explicitly teach an application configured to gather data related to the technical issue, generate and transmit an error ticket containing the technical issue and the gathered data to the tech support server.  As explained above, Muradia further shows a plurality of server computers in data communication with one another for managing the distributed processing of the patient data (see Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this architecture to the system of Krieftewirth as explained above with respect to claim 1. Additionally, Lane further teaches an application configured to gather data related to the technical issue, generate and transmit an error ticket containing the technical issue and the gathered data to the tech support server (Lane: Paragraph 147, In service error monitoring can be maintained and viewed as tabulated data, such as in text listings that include relevant information such as the error type, time and date, room, patient number, and/or operator group or operator name. Similarly graphical trends can be plotted from the raw error data. Such tabulated data and/or graphical trending can be stored and presented on either the medical equipment and/or on a separate computer. A medical instrument can be configured to automatically send error information, such as by WiFi ( e.g. an 802.11 network) to one or more computers on a network.).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this technical issue data gathering feature to the combined system of Krieftewirth and Muradia with the motivation of facilitating improved equipment operation by tracking technical issues related to the equipment (see paragraph 0146 of Lane).
As per claim 13, Krieftewirth, Muradia, and Lane teaches the system of claim 12 as described above. Krieftewirth does not explicitly teach the system is further configured to gather data based on patient inputs related to the technical issue. Lane further teaches the system is further configured to gather data based on patient inputs related to the technical issue.  (Lane: Paragraph 81, In other words, in one embodiment, using heuristics built into the software operating on a microcomputer in the equipment, an algorithm can consider a plurality of input factors when tailoring a response to a user who presses the help button.).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this technical issue data gathering feature to the combined system of Krieftewirth and Muradia for the reasons given above with respect to claim 12.
As per claim 14, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth does not explicitly teach a tech support personnel computing system, configured to receive the identified technical issue and a report of the tech support server related to the identified technical issue. Lane further teaches a tech support personnel computing system, configured to receive the identified technical issue and a report of the tech support server related to the identified technical issue.  (Lane: Paragraph 146, One or more computers designed to receive medical equipment operator performance records can generate summary reports by equipment type, hospital shift, and/or by operator identification.  Paragraph 146, Equipment records of help requests and/or equipment offers of assistance, such as records created following equipment detected operator errors, can be stored in the equipment or automatically transmitted out, such as by wireless interface. For example, in some embodiments, following entry of a supervisor password, a supervisor can access records in the equipment at the medical equipment, using equipment generated on screen menus. Or in other embodiments having sufficient record or database access control, the medical equipment can transmit such records by a wireless connectivity, such as by WiFi to a computer on a network, such as to a computer on a hospital networked system.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this technical issue data gathering feature to the combined system of Krieftewirth and Muradia for the reasons given above with respect to claim 12.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489 and Lane, US Patent Application Publication No. 2009/0275805 and further in view of Podgorny, US Patent Application Publication No. 2016/0217472.
As per claim 10, Krieftewirth, Muradia, and Lane teaches the system of claim 9 as described above. As noted above, Krieftewirth does not explicitly teach the tech knowledge database.  Lane further teaches the tech knowledge database further comprises a mapping of technical issues, known resolutions (Lane: Paragraph 89, One aspect of the instant invention that distinguishes over conventional medical equipment error detection and error messages is that the medical equipment according to the inventive method and system displays one or more complete solutions to eliminate the error). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this resolution feature to the combined system of Krieftewirth and Muradia for the reasons given above with respect to claim 8. However, the combination of Krieftewirth, Muradia, and Lane does not explicitly teach scores associated with the known resolutions.  Podgorny teaches scores associated with the known resolutions.  (Podgorny: Paragraph 6, Using currently available question and answer based customer support systems, once an asking user's question is answered, the asking user is provided the opportunity to rate the answer with respect to how helpful the answer was to the asking user.)
The combination of Krieftewirth, Muradia, and Lane already discloses a tech knowledge database further comprising a mapping of technical issues and known resolutions. However, the combination does not explicitly disclose scores associated with the known resolutions. However, Podgorny does disclose this limitation. It would be obvious to one of ordinary skill in the art before the effective filing date to combine the mapping of issues and resolutions to also include scoring the resolutions disclosed by Podgorny. In paragraph 6, Podgorny discloses “the asking user is provided with the opportunity to rate the answer with respect to how helpful the answer was to the asking user”. As such, it would be obvious to include rating a resolution in the method of mapping issues and resolutions because the rating would be indicative of how helpful the answer was. Therefore it would be obvious to combine the mapping of a resolution and issue to also include rating the resolution.
As per claim 11, Krieftewirth, Muradia, Lane, and Podgorny teaches the system of claim 10 as described above. The combination of Krieftewirth, Muradia, and Lane does not explicitly teach the following which is taught by Podgorny the tech knowledge database is routinely purged of low score resolutions.  (Podgorny: Paragraph 6, Typically, a poorly rated answer is then eventually removed from the customer support question and answer database.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have routinely purging the tech knowledge database of low score resolutions as taught by Podgorny within the method of scoring the resolutions, previously disclosed in claim 10, by the combination of Krieftewirth, Muradia, Lane, and Podgorny. As in Podgorny, it is within the capabilities of one of ordinary skill in the art to combine purging the tech knowledge database of low score resolutions as further taught by Podgorny to the combination’s teaching of rating a resolution. It would have been .

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489 and Lane, US Patent Application Publication No. 2009/0275805 and further in view of Kwan, US Patent Application Publication No. 2018/0286510.
As per claim 15, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth does not explicitly teach the technical issue comprises a sensor failure and the tech support server is configured to order a replacement sensor and provide tracking information to the patient user. Lane further teaches the technical issue comprises a sensor failure (Lane: Paragraph 120, In such cases, the medical equipment can display text and/or an image describing the problem, a suspected incorrect or defective probe and suggest replacement of the probe.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this technical issue data gathering feature to the combined system of Krieftewirth and Muradia for the reasons given above with respect to claim 12.  The combination of Krieftewirth, Muradia, and Lane does not explicitly teach the following which is taught by Kwan: the tech support server is configured to order a replacement sensor and provide tracking information to the patient user.   (Kwan: Paragraph 202, The process of ordering replacement components for the medical device 205 is not limited to the order and number of steps described in FIG. 10; Paragraph 208, If the process for automatically ordering components for the medical device 205 is interrupted, a message, such as a modal message, may be displayed to the user indicating an interruption has occurred.)
The combination of Krieftewirth, Muradia, Lane already disclose a sensor failure. However, the combination does not explicitly disclose actually ordering a replacement sensor and providing tracking information. However, Kwan does disclose this limitation. It would be obvious to one of ordinary skill in the art before the effective filing date to combine the identification of a sensor failure to also include ordering the sensor and providing tracking information disclosed by Kwan. In paragraph 197, Kwan discloses “In some embodiments, the status of the component may indicate that the component is obsolete.” As such, it would be obvious to include an actually ordering a replacement component and providing tracking information in the method of identifying a need to replace a sensor because the sensor could be completely obsolete, making it not function correctly. Therefore it would be obvious to combine identifying a sensor failure to replacing a sensor component to also include ordering a sensor component.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489 and further in view of Goode, US Patent Application Publication No. 2005/0027463.
As per claim 16, Krieftewirth and Muradia teaches the system of claim 1 as described above. Krieftewirth does not explicitly teach the technical issue corresponds to a calibration error associated with the single continuous analyte sensor device.  Goode teaches the technical issue corresponds to a calibration error associated with the single continuous analyte sensor device.  (Goode Jr.; Paragraph 267, For example, an R-value may be calculated for a calibration set to determine its statistical data association, wherein an R-value greater than 0.79 determines a statistically acceptable calibration quality, while an R-value less than 0.79 determines statistically unacceptable calibration quality.; Paragraph 387, If the calibration set fails the statistical and/or the clinical test, the processing returns to block 115 to recalculate the conversion function with a new (e.g., optimized) set of matched data pairs.). It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the technical issue corresponds to a calibration error associated with the continuous analyte sensor device, as taught by Goode, within the method of Krieftewirth and Muradia. As in Goode, it is within the capabilities of one of ordinary skill in the art to combine that the technical issue corresponds to a calibration error associated with the continuous analyte sensor device, as taught by Goode, to Krieftewirth’s teaching of a technical issue. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations a calibration issue would just be another type of issue and could be predictably substituted. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489 and Goode, US Patent Application Publication No. 2005/0027463 and further in view of San Vicente, US Patent Application Publication No. 2013/0076531.
As per claim 17, Krieftewirth, Muradia, and Goode teaches the system of claim 1 as described above. Krieftewirth does not explicitly teach based on identifying the technical issue, the technical support server is further configured to automatically transmit a message to a receiver of the patient user to alert the patient user to recalibrate the single continuous analyte sensor device. San Vicente teaches based on identifying the technical issue, the technical support server is further configured to (San Vicente: Paragraph 284, In some implementations, the sensor system 8 can send a message to a display device anytime the sensor system determines that technical support information stored in the technical support log file is worth having on the display device. For illustrative purposes, such an occurrence can include: (i) the sensor system going out of calibration after a calibration; (ii) the sensor system not going out of calibration, but the difference between a reference value and a corresponding estimated glucose value exceeds a predetermined amount; (iii) the sensor system software or firmware encounters a particular type of error, even if the system determines that it has resolved the error; (iv) the sensor system firmware or software encounters an error that results in alerting the user to the error via the display device; and (v) periods of time during use of a sensor where the sensor system detects noise or other kinds of aberrations above a predetermined level.)
The combination of Krieftewirth, Muradia, and Goode already discloses a technical issue, a patient user, and a continuous analyte sensor device. However, the combination of Krieftewirth, Muradia, and Goode does not explicitly disclose, based on identifying the technical issue, automatically transmitting a message to a receiver of the user to alert the user to recalibrate the sensor system. However, San Vincente does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a technical issue, a patient user, and a continuous analyte sensor device to also include, based on identifying the technical issue, automatically transmitting a message to a receiver of the user to alert the user to recalibrate the sensor system disclosed by San Vincente. In paragraph 284, San Vincente discloses, "the sensor system firmware or software encounters an error that results in alerting the user to the error via the display device" As such, it would be obvious to include based on identifying the technical issue, automatically transmitting a message to a receiver of the user to alert the user to recalibrate the sensor system  in the .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489 and further in view of Arihito, Japanese Patent Publication No. H08-286779 A.
As per claim 19, Krieftewirth and Muradia teaches the system of claim 18 as described above. Krieftewirth further teaches a receiver configured to wirelessly communicate with the single continuous analyte sensor device (see paragraph 0082).  As explained above, Krieftwerth does not identify any of the destinations for data processing as a “server.” Muradia further shows a plurality of server computers in data communication with one another for managing the distributed processing of the patient data (see Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add this architecture to the system of Krieftewirth as explained above with respect to claim 1. Krieftewirth and Muradia does not explicitly teach the technical issue corresponds to a shutdown of an analyte sensor application executing on the receiver.  Arihito teaches the technical issue corresponds to a shutdown of an analyte sensor application executing on the receiver.  (Arihito: Abstract, When the application (12) ends, the end identifier specification part (16) specifies the end identifier (end code) that contains whether or not the application can be restarted. The application termination status is the application termination detection unit When detected in (17), the end identifier determination unit (18) receives the end identifier and determines the content thereof. When the termination identifier determination unit determines that the application can be restarted based on the termination identifier, the application startup unit (13) restarts the application ((12). The termination identifier specification unit indicates that the application is normal or cannot be repaired. In some cases, the end identifier is designated as non-restartable, and when it is a recoverable error, it is designated as restartable.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have that the technical issue is a shutdown of an application executing on the receiver, as taught by Arihito, within the method of the combination of Krieftewirth and Muradia. As in Arihito, it is within the capabilities of one of ordinary skill in the art to combine the technical issue is a shutdown of an application executing on the receiver, as taught by Arihito, to the combination of Krieftewirth and Muradia’s teaching of a technical issue, an analyte sensor, and a receiver. It would have been obvious that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations as an application shutdown would be a known technical issue. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
As per claim 20, Krieftewirth, Muradia, and Arihito teaches the system of claim 19 as described above.  Krieftewirth does not explicitly teach the technical support server is further configured to automatically transmit a notification to the receiver to wake up the analyte sensor application. Arihito further teaches the technical support server is further configured to automatically transmit a notification to the receiver to wake up the analyte sensor application.  (Arihito: Paragraph 11, When the application end detection unit knows that the application has ended, it sends the received end identifier to the end device identifier determination unit. The termination identifier determination unit checks the content of the termination identifier, and when it determines that the termination can be restarted, restarts the application via the application activation unit.)
The combination of Krieftewirth and Muradia already discloses an analyte sensor. However, the combination of Krieftewirth and Muradia does not explicitly disclose automatically transmitting a notification to the receiver to wake up the analyte sensor application. However, Arihito does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine an analyte sensor to also include automatically transmitting a notification to the receiver to wake up the analyte sensor application disclosed by Arihito. In paragraph 11, Arihito discloses, "When the application end detection unit knows that the application has ended, it sends the received end identifier to the end device identifier determination unit. The termination identifier determination unit checks the content of the termination identifier, and when it determines that the termination can be restarted, restarts the application via the application activation unit." As such, it would be obvious to include automatically transmitting a notification to the receiver to wake up the analyte sensor application in the (method/product/system) of an analyte sensor because it would allow the restarting of the application via the application activation unit. Therefore it would be obvious to combine an analyte sensor to also include automatically transmitting a notification to the receiver to wake up the analyte sensor application.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieftewirth, US Patent Application Publication No. 2011/0106453 in view of Muradia, US Patent Application Publication No. 2015/0199489 and Arihito, Japanese Patent Publication No. H08-286779 A, and further in view of Kong, US Patent No. 9,172,705.
As per claim 21, Krieftewirth, Muradia, and Arihito teaches the system of claim 20 as described above.  Krieftewirth does not explicitly teach the notification is a silent push notification or a status (Kong: Col. 9, lines 57-61, In operation 650, the server sends a silent push notification to the background service to initiate an update. (A silent push is a notification that wakes up an application to do work in the background but does not alert the user).
The combination of Krieftewirth, Muradia, and Arihito already discloses a notification to the receiver. However, the combination of Krieftewirth, Muradia, and Arihito does not explicitly disclose the notification is a silent push notification or a status query message. However, Kong does disclose this limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a notification to the receiver to also include the notification is a silent push notification or a status query message disclosed by Kong. In col. 9, lines 57-61, Kong discloses, "In operation 650, the server sends a silent push notification to the background service to initiate an update. (A silent push is a notification that wakes up an application to do work in the background but does not alert the user" As such, it would be obvious to include the notification is a silent push notification or a status query message in the (method/product/system) of a notification to the receiver because the notification would not alert the user if this was the intended effect. Therefore it would be obvious to combine a notification to the receiver to also include the notification is a silent push notification or a status query message.

Response to Arguments
Applicant’s arguments regarding the rejections under 35 U.S.C. 112(b), 103, and Double Patenting have been fully considered but are moot in view of the withdrawals of rejection along with the new grounds of rejection detailed above.
With regard to the rejections under 35 U.S.C. 101, Applicant argues in substance that (1) the claim limitations do not recite mathematical concepts, certain methods of organizing human activity, or 
In response to argument (1), the examiner respectfully maintains that the recited limitations identified in the rejections could be performed mentally but for the recitation of generic computer components.  While it is acknowledged that the claim recites several structural components that are not mental processes, these additional elements do not integrate abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons set forth in the above rejections.
In response to argument (2), as explained in the rejections set forth above, the highlighted structural elements amount to no more than general purpose components utilized as a tool to carry out the abstract idea or to generally link the abstract idea to a particular technological environment through mere data gathering functionality.  Therefore, these structural components, as recited, do not integrate the abstract idea into a practical application.
In response to argument (3), the recited steps of comparing collected data to identify a data discrepancy and a technical issue could be performed mentally but for the recitation of generic computer components.  The recited sensor data is only “processed” through the step of comparing one set of data to another set of data.  Therefore, it is unclear how the recited limitations result in an improvement in sensor data processing. Accordingly, the examiner respectfully maintains that the recited limitations do not amount to significantly more than an abstract idea as set forth in the above rejections.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626